FILED
                                                                       United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                            Tenth Circuit

                                     TENTH CIRCUIT                          November 1, 2013

                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                           No. 13-2029
                                                   (D.C. No. 2:11-CR-00487-RB-11)
EVA GUTIERREZ,                                                (D. N.M.)

             Defendant - Appellant.




                           ORDER DISMISSING APPEAL


Before HARTZ, O'BRIEN, and GORSUCH, Circuit Judges.


      Eva Gutierrez pleaded guilty to two counts of an indictment: 18 U.S.C. § 371

(conspiracy) and 18 U.S.C. § 924(a)(1)(A) (false statements to a federally licensed arms

dealer), and agreed to waive her right to appeal.1 These counts reflected her involvement

in a scheme to straw purchase firearms and deliver the firearms to Mexico. The district

judge sentenced her to 21 months of imprisonment, which is less than the Guidelines

recommendation of 30 to 37 months, and imposed supervised release for three years.


      1
        “[T]his Court's precedents preclude dismissal on the basis of a waiver of appeal
where the government has neither filed a motion to enforce the waiver nor raised the
waiver in [a] brief.” United States v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005).
       Following a notice of appeal, Gutierrez’s appointed counsel moved to withdraw

pursuant to Anders v. California, 386 U.S. 738 (1967). Counsel states there are no

meritorious grounds, in his view, to pursue an appeal. As required under Anders, counsel

has filed a brief with the court “referring to anything in the record that might arguably

support the appeal,” id. at 744, and the government has declined to file a response brief.

This court then gave Gutierrez an opportunity to file a pro se brief. Her response stated

she had “no further objections.” (Letter in Response.)

       Our task in an Anders case is to “conduct a full examination of the record to

determine whether defendant's claims are wholly frivolous.” United States v. Calderon,

428 F.3d 928, 930 (10th Cir.2005). If they are, we may grant counsel’s motion to

withdraw and dismiss the appeal. Id. “Frivolous means ‘[l]acking a legal basis or legal

merit; not serious; not reasonably purposeful.’” United States v. Lain, 640 F.3d 1134,

1137 (10th Cir. 2011) (quoting Black’s Law Dictionary 1596 (8th ed.2004)). After a

careful review of the entire record, we find no reason to question the voluntariness of

Gutierrez’s plea or the reasonableness of her sentence.

       We GRANT the motion to withdraw and DISMISS this appeal.

       Upon our inquiry the parties registered no objection to unsealing materials filed in

this matter. All materials in the file are hereby unsealed.

                                           Entered by the Court:

                                           Terrence L. O’Brien
                                           United States Circuit Judge




                                            -2-